Citation Nr: 0708489	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  03-26 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

In March 2007, the Board granted the appellant's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has not received sufficient notice under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006) with respect to reopening his claim for service 
connection.

Such notice must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to reopen the claim, and substantiate the 
merits of the service connection claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  It must also 
contain information relative to the initial rating for 
granted claims, as well as how the effective date of any 
increase granted will be assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO attempted to provide such notice on two occasions, in 
December 2001 and July 2003.  However, both notices are 
deficient, as neither provided what constitutes new and 
material evidence sufficient to reopen a previously denied 
claim, nor the actual elements of service connection.  The 
veteran should be given appropriate notice at this time, and 
the opportunity to submit evidence in support of his claim.

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to reopen a 
previously denied claim, as well as that 
necessary to substantiate his claim for 
service connection.  This notice should 
include the rating criteria by which a 
disability granted service connection will 
be evaluated and how the effective date of 
that grant will be assigned.  The veteran 
should also be notified of information and 
evidence that VA would seek to provide and 
information and evidence that he is 
expected to provide.  The veteran should 
be asked to "provide any evidence in his 
possession that pertains to the claim."

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



